UNITED STATES SECURITIES EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to STRIKEFORCE TECHNOLOGIES, INC. (Exact name of registrant as specified in its Charter) WYOMING 000-55012 22-3827597 (State or other jurisdictionofincorporation or organization) (Commissionfile number) (I.R.S. EmployerIdentification No.) 1090 King Georges Post Road, Suite 603
